AFFIRM; and Opinion Filed September 11, 2014.




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00912-CR

                         DARIN RAMONE THOMAS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F12-58074-H

                             MEMORANDUM OPINION
                       Before Justices O’Neill, Lang-Miers, and Brown
                                 Opinion by Justice O’Neill

       Darin Ramone Thomas waived a jury and pleaded guilty to aggravated robbery with a

deadly weapon. See TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011). The trial court assessed

punishment at fourteen years’ imprisonment. On appeal, appellant’s attorney filed a brief in

which she concludes the appeal is wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a
copy of the brief to appellant. See Kelly v. State, 2014 WL 2865901 (Tex. Crim. App. June 25,

2014) (identifying duties of appellate courts and counsel in Anders cases).

          Appellant filed a pro se response raising several issues After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          We affirm the trial court’s judgment.




                                                        /Michael J. O'Neill/
                                                        MICHAEL J. O’NEILL
                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47

130912F.U05




                                                  -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


DARIN RAMONE THOMAS, Appellant                     Appeal from the Criminal District Court
                                                   No. 1 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00912-CR       V.                        F12-58074-H).
                                                   Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Brown
                                                   participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered September 11, 2014.




                                             -3-